DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1-3 are objected to because of the following informalities:
On line 5 of claim 1, “the vessel” should read “the blood vessel” to provide proper antecedent basis.  Please correct this issue throughout the claim.
On line 5 of claim 1, “the balloons” should read “the two balloons” to provide proper antecedent basis.
On line 9 of claim 1, “the agent” should read “the selected agent” to provide proper antecedent basis.  Please correct this issue throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, “in the blocked portion” on line 7 renders the claim indefinite.  There is no antecedent basis for this term and furthermore the “blocked portion” would appear to be the already recited “chamber”.  It is unclear if there are two different areas, the chamber and the blocked portion.  The examiner believes they are the same area and suggests using “chamber” throughout the claims instead of blocked portion.
The dependent claims are rejected by virtue of their dependency on the rejected independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eversull et al. (US 2007/0083187; hereafter Eversull) in view of Gerrans et al. (US 9,180,281; hereafter Gerrans).
In regard to claim 1, Eversull discloses a method for treating a disease or disorder in the body of a subject (see Abstract + Summary of the Invention), said method comprising the steps of: (a) occluding a blood vessel or duct (96) of the body bounding a target site of defective cells of affected tissue of the disease or disorder with one balloon (96) and one expandable section (expandable distal end 34’) and to block perfusion through the vessel or duct at the target site and to create a chamber between the balloon (96) and the expandable section (34’) (see par. [0085]); and (b) delivering an effective dose of a selected agent contained in a body-compatible fluid carrier under pressure to the chamber in the blocked portion of the vessel or duct, to control the volume delivered and thereby the pressure thereof in the blocked portion so as to reach an effective extravasation pressure sufficient to force the effective dose of the agent through the natural endothelial barrier at the lining of the vessel or duct, without inflicting damage thereto, to penetrate and induce the desired therapeutic effect in cells at the target site (see Figure 6D; see par. [0062], [0083]-[0086]).
While Eversull teaches a balloon (96) and an expandable section (34’) to create an isolated chamber, Eversull fails to disclose two balloons as is recited in claim 1.  The expandable section (34’) functions in the same manner as a balloon (inflates to seal the vessel) but the ordinary skilled artisan would probably not characterize the expandable section as a balloon.  
In a similar art, Gerrans discloses a method of delivering an agent to an isolated area comprising using two balloons (28, 30) to isolate the targeted area and delivering agent distally of the first balloon (28) to the chamber.  The Gerrans’ configuration of using two balloons to isolate a chamber within a blood vessel is substantially similar to the teachings of Eversull.  One of ordinary skill in the art would recognize that the first balloon (28) of Gerrans could be substituted for the expandable section of Eversull without substantially altering the function of Eversull.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the expandable section of Eversull with the equivalent balloon of Gerrans as substituting equivalents (expandable section vs balloon) in order to provide a predictable result (forming an isolated chamber) is well within the skill of an ordinary artisan. 
In regard to claim 2, Eversull discloses wherein the agent has a diameter of 10um to 50um (see par. [0062]; exemplary agents include “stem cells, genes, proteins, small molecules, cellular and other growth factors, and the like”).  The examiner contends that these agents fall within the recited range.  Please see “Krueger, T.E.G., Thorek, D.L.J., Denmeade, S.R., Isaacs, J.T. and Brennen, W.N. (2018), Concise Review: Mesenchymal Stem Cell-Based Drug Delivery: The Good, the Bad, the Ugly, and the Promise. STEM CELLS Translational Medicine, 7: 651-663. https://doi.org/10.1002/sctm.18-0024” as evidence.
Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eversull in view of Gerrans and further in view of Nabel et al. (US 5,328,470; hereafter Nabel).
The combination fails to expressly teach wherein the agent is selected from the group consisting of viruses, unmodified or engineered exosomes, microvessicles, cytotoxic and cytostatic agents, wherein the cytotoxic and cytostatic agents are selected from: interferons, chemical compounds inducing cytotoxic/static effects, or substances modifying the immune tolerance, wherein the substances modifying the immune tolerance comprises negative co-stimulators or check point inhibitors as is recited in claims 3-4.
Nabel is directed to a method for the direct treatment of a specific site of disease in the body. Nabel discloses several methods of infection or transfection of cells on the vessel wall and organs and specifically teaches the high-pressure delivery of viruses directly into adjacent vascular tissue or an organ (see col. 8, lines 36-68). Nabel shows that viruses are suitable therapeutic agent candidates for high-pressure delivery to adjacent tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination to include the delivery of viruses, as disclosed by Nabel, in order to provide the predictable result of delivery of an agent directly to adjacent tissue. The teachings of Nabel show that viruses are well suited for high-pressure delivery so there is more than a reasonable expectation of success in combining the teachings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,020,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783